
	
		I
		111th CONGRESS
		1st Session
		H. R. 1958
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Pierluisi (for
			 himself, Mr. Serrano,
			 Mr. Gutierrez, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend the Military Construction Authorization Act,
		  1974 to repeal the limitation on the authorized uses of the former bombardment
		  area on the island of Culebra and the prohibition on Federal Government
		  responsibility for decontamination of the area.
	
	
		1.Decontamination and use of
			 former bombardment area on island of Culebra
			(a)FindingsCongress makes the following
			 findings:
				(1)Culebra Island, Puerto Rico, is located
			 approximately 17 miles from the east coast of Puerto Rico’s main island, and
			 the Navy conducted ship-to-shore bombing exercises and other live-fire training
			 activities for over 70 years in unpopulated areas of Culebra and its
			 surrounding waters.
				(2)In 1975, Congress
			 required the Navy to close its operations on Culebra in response to
			 long-standing concerns among the residents about safety, health, and
			 environmental risks. The Navy moved its operations to nearby training
			 facilities on Vieques Island, which were closed in 2003 due to similar
			 concerns.
				(3)Although the
			 Navy’s facilities on Culebra closed in 1975, the Department of Defense did not
			 begin to address the cleanup of these areas until Congress enacted specific
			 authorities for the cleanup of former United States military sites in section
			 211 of the Superfund Amendments and Reauthorization Act of 1986 (Public Law
			 99–499). With these authorities, the Army Corps of Engineers added Culebra to
			 the Formerly Used Defense Sites Program in 1991, and for several years
			 thereafter, performed relatively limited cleanup of unexploded ordnance from
			 the surface.
				(4)In
			 2003, the Governor of Puerto Rico, Sila M. Calderón, requested that the
			 Environmental Protection Agency add both Culebra and Vieques to the National
			 Priorities List of the most hazardous sites. In 2005, the Environmental
			 Protection Agency added Vieques to the National Priorities List, but delayed
			 its listing decision for Culebra. Instead, Puerto Rico and the Army Corps of
			 Engineers decided to address the cleanup of Culebra under a separate agreement,
			 under which the Army Corps of Engineers has begun to plan a more comprehensive
			 removal of unexploded ordnance on Culebra.
				(5)The Army Corps of
			 Engineers had spent $11,100,000 as of the end of fiscal year 2007 on the
			 cleanup of Culebra and estimated that another $92,600,000 would be needed to
			 complete planned cleanup actions. These amounts pale in comparison to the
			 $77,600,000 the Navy has already spent, and the $253,100,000 the Navy plans to
			 spend in the future, to complete the cleanup of Vieques.
				(6)The more limited
			 scope of the cleanup on Culebra has become a rising issue. The greater funding
			 for Vieques is not based on differing conditions on the islands. Both were used
			 for the same types of training exercises for several decades and are likely to
			 contain similar hazards.
				(7)Instead, the
			 discrepancy is primarily attributable to the fact that certain of the most
			 potentially hazardous areas on Culebra, including the Northwest Peninsula and
			 Flamenco Beach, have been excluded from Federal cleanup plans because the Corps
			 of Engineers maintains that a 1974 Federal law prohibits the Army Corps of
			 Engineers from conducting cleanup in those areas.
				(8)Section 204(c) of the Military Construction
			 Authorization Act, 1974 (Public Law 93–166; 87 Stat. 668) prohibited land uses
			 in the present (at the time of enactment) bombardment zone on
			 Culebra that would require cleanup at the expense of the Federal Government.
				(9)Puerto Rico
			 asserts that specific authorities for the cleanup of former United States
			 military sites enacted later by Congress in Public Law 99–499 superseded this
			 prohibition. Despite these later authorities, the Army Corps of Engineers
			 maintains that the prohibition still stands to exclude certain areas of Culebra
			 from Federal cleanup funds that otherwise are available to all other former
			 United States military sites in the 50 States and United States territories.
				(10)Based on its
			 interpretation, the Army Corps of Engineers has not included the Northwest
			 Peninsula and Flamenco Beach in the scope of its cleanup plan for Culebra.
			 Because the Northwest Peninsula and Flamenco Beach likely contain the greatest
			 amounts of unexploded ordnance on Culebra, public concern has grown about the
			 exclusion of these areas from the cleanup effort.
				(11)Section 2872 of H.R. 5658 of the 110th
			 Congress, as passed by the House of Representatives, would have repealed the
			 prohibition in the 1974 statute, allowing the Army Corps of Engineers to expend
			 funds to address potential human health, safety, and environmental risks in the
			 Northwest Peninsula and Flamenco Beach.
				(b)RepealSection 204 of the Military Construction
			 Authorization Act, 1974 (Public Law 93–166; 87 Stat. 668) is amended by
			 striking subsection (c).
			
